DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 14, AND 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ray Jr et al 7137615.
Ray Jr et al disclose the claimed invention as recited in the claims as shown below:

1. (Currently Amended) A trunnion block assembly for transferring motion from a piston of a jack power unit to a lifting arm, the assembly comprising:

a block 154 including first (this aperature around the trunnion154a) and second (this aperature around the trunnion154b) trunnion recesses and a piston recess (this is the recess form 19a in the opposite end of 154), the piston recess is adapted to receive at least a portion of a piston the piston, and the block is adapted to be moved by the piston to transfer a force from the piston to the lifting arm to cause the lifting arm to raise; and

first and second trunnions adapted to respectively engage the first and second trunnion recesses, and adapted to couple the block to the lifting arm.




7. (Original) The trunnion block assembly of claim 1, wherein the piston includes a hydraulic cylinder (Col. 2, line 58) .

8. (Currently Amended) A trunnion block assembly for a floor jack including a frame, a lifting arm, and a handle pivotally coupled to the frame, the trunnion block assembly comprising:

a block 154 defining first (this aperature around the trunnion154a) and second trunnion(this aperature around the trunnion154b)  recesses and a piston recess recess (this is the recess form 19a in the opposite end of 154),;

a first trunnion 154a adapted to engage the first trunnion recess,

a second trunnion 154b adapted to engage the second trunnion recess;

a hydraulic power unit (Col. 2, line 58) including a piston adapted to engage the piston recess of the block, wherein the block is adapted to be moved by the piston to transfer a force from the piston to the lifting arm to cause the lifting arm to raise; and

first 150 and second 152 connection plates adapted to respectively couple the first and second trunnions to the lifting arm.



14. (Original) The trunnion block assembly of claim 8, wherein the piston includes a hydraulic cylinder. (Col. 2, line 58)

15. (Currently Amended) A floor jack comprising:

a frame 12;

a lifting arm 60 pivotally coupled to the frame;

a hydraulic power unit (Col. 2, line 58) . including a piston;

a handle 26 pivotally coupled to the hydraulic power unit; and

a trunnion assembly FIG. 8 coupled to the hydraulic power unit and the lifting arm, the trunnion assembly includes:

a block 154 including first and a second trunnion recesses, and a piston recess adapted to receive at least a portion of the piston, wherein the block is adapted to be moved by the piston to transfer a force from the piston to the lifting arm to cause the lifting arm to raise;

first and second trunnions adapted to respectively engage the first and second trunnion recesses; and

first and second connection plates 150&152 respectively coupled to the first and second trunnions and the lifting arm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray Jr et al 7137615 in view Hung 4742991.
Ray Jr et al discloses the claimed invention except for spring.
The prior art discloses claimed as shown by Hung discloses a jack having a spring 31 disposed between a block 11 and frame 1 which has a return force which is compressive for restoring the jack and it would have been obvious to one having ordinary skill in the art at the time of invention to have modified the Ray Jr device by providing a return spring which restores the jacking yielding the predictable resulting of having a return. KSR

Allowable Subject Matter
Claims 2-5,6,9-12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
10. 	The applicant has amended the claims in order to place them in condition for allowance.
The claim have been rejected with new art as shown above and new allowable subject matter has been identified.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art being made of record.
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 5, 2022
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 5, 2022